Name: Council Directive 77/178/EEC of 14 February 1977 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States; NA;  economic policy
 Date Published: 1977-03-03

 Avis juridique important|31977L0178Council Directive 77/178/EEC of 14 February 1977 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) Official Journal L 058 , 03/03/1977 P. 0022 - 0045COUNCIL DIRECTIVE of 14 February 1977 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (77/178/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as amended by Directive 76/400/EEC (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas, in accordance with Article 2 (1) of Directive 75/268/EEC, the Government of the French Republic has communicated to the Commission 31 areas which, within the meaning of Article 3 (4) and (5) of the said Directive, are suitable for inclusion in the Community list of less-favoured farming areas, and the information concerning the characteristics of these areas; Whereas 25 less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC, are homogeneous from the point of view of natural production conditions; Whereas the following indices, relating to the presence of infertile land as referred to in Article 3 (4) (a) of Directive 75/268/EEC, have been utilized : final agricultural production per hectare of utilized agricultural area not exceeding 80 % of the national average, or livestock density less than one livestock unit per forage hectare, this latter index being used only when the proportion of forage area in relation to the utilized agricultural area is greater than 50 %; Whereas economic farming results appreciably lower than the mean, as referred to in Article 3 (4) (b) of Directive 75/268/EEC, have been calculated using the index reflecting gross farm income per annual family labour unit less than 80 % of the national average; Whereas, as regards the low population predominantly dependent on agricultural activity, as referred to in Article 3 (4) (c) of Directive 75/268/EEC, the following indices have been utilized : population density per square kilometre less than 50 % of the national average (94) and a proportion of at least 15 % of the working population engaged in agriculture as a percentage of the total working population; Whereas, for purposes of defining the six small areas affected by specific handicaps and which, under Article 3 (5) of Directive 75/268/EEC, may be assimilated to less-favoured farming areas, the principal criterion applied was the existence of unfavourable natural conditions of production - namely poor soil potential, poor drainage conditions, presence of steep slopes, excessive levels of salinity - and of handicaps resulting from constraints relating to conservation of the countryside, preservation of the tourist potential and the insular nature of certain areas ; whereas a further criterion adopted was that the total extent of (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 108, 26.4.1976, p. 21. (3) Opinion delivered on 11 February 1977 (not yet published in the Official Journal). these areas, taking into account those already included in the Community list under Article 3 (5), should not exceed 2 75 % of the area of the Member State concerned; Whereas the nature and level of the abovementioned indices utilized by the Government of the French Republic to define the two classes of area communicated to the Commission correspond to the characteristics of less-favoured areas and of areas affected by specific handicaps as referred to in Article 3 (4) and (5) respectively of Directive 75/268/EEC; Whereas the communication from the Member State concerned does not describe the present infrastructure of these areas as referred to in Article 3 (2) of Directive 75/268/EEC and it appears that this infrastructure is not always adequate ; whereas, moreover, because of the lack of particulars as to current or planned programmes, it is not possible to assess the time necessary for a decisive improvement in this situation ; whereas it nevertheless seems expedient to include the areas in question in the Community list of less-favoured farming areas annexed to Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (1), on the understanding that the French Government will shortly submit a detailed communication on this subject to the Commission, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 5 August 1976, the areas listed in the Annex to this Directive are added to the Annex to Council Directive 75/271/EEC. Article 2 The Member State concerned shall forward to the Commission, by the end of 1977 at the latest, a detailed communication indicating the time by which measures for the substantial improvement of the infrastructures referred to in Article 3 (2) of Directive 75/268/EEC will be effective in the areas referred to in Article 1. Article 3 This Directive is addressed to the French Republic. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (1) OJ No L 128, 19.5.1975, p. 33. BILAG - ANNEX - ANHANG - ANNEXE - ALLEGATO - BIJLAGE ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 4 DE LA DIRECTIVE 75/268/CEE 1. ZÃ NE PLATEAUX DE L'EST (I) DÃ PARTEMENT DE MEURTHE-ET-MOSELLE (54) PRA Montagne Vosgienne (en partie) Neufmaisons Pexonne Pierre-PercÃ ©e Bionville Angomont St-Sauveur Bremenil Petit-Mont Val-et-Chatillon Bertrambois Tanconville Cirey-sur-Vezouze Parux Badonviller Fenneviller Vacqueville Merviller Bertrichamp La Chapelle Thiaville-sur-Meurthe Raon-lÃ ¨s-LÃ ©aux Veney PRA Plateau lorrain (en partie) Fremonville Harbouey Nonhigny Montreux Halloville Ancerviller Neuviller-lÃ ¨s-Badonviller St-Maurice Ste-Pole Migneville Montigny Pettonville Vaxainville Reherrey Hablainville Brouville CheniviÃ ¨res Azerailles GÃ ©lacourt Flin Glonville Fontenoy-La Joute 2. ZÃ NE PLATEAUX DE L'EST (II) DÃ PARTEMENT DES VOSGES (88) PRA VÃ ´ge (en partie) >PIC FILE= "T0019401"> Hadol Dounoux Urimenil Xertigny Renauvoid Uzemain La Chapelle-aux-Bois Le Clerjus Harsault Les Voivres Hautmougey Bains-les-Bains Tremonzey La Haye Grandrupt-les-Bains Gruey-les-Surances Montmotier Fontenoy-le-ChÃ ¢teau Le Magny Belrupt Hennezel Attigny Claudon Monthureux-sur-SaÃ ´ne >PIC FILE= "T0019402"> PRA Plateau lorrain (en partie) Martinvelle RÃ ¨gnevelle Godoncourt Ameuvelle Fignevelle Les Thons Lironcourt ChÃ ¢tillon-sur-SaÃ ´ne Grignoncourt Ainvelle Senaide DÃ PARTEMENT DU DOUBS (25) PRA Plaines et basses vallÃ ©es du Doubs et de l'Ognon (en partie) Abbans-Dessous Abbenans Accolans Aibre Allenjoie Allondans Amagney Appenans Arc-et-Senans Arcey Arcier (fusionnÃ ©e avec Vaire-le-Grand) Audeux Autechaux Auxon-Dessous Auxon-Dessus >PIC FILE= "T0019403"> Avilley Battenans-les-Mines Baume-les-Dames (fusionnÃ ©e avec Champvans-lÃ ¨s-Baume) Bavans Berche Berthelange Beutal Blarians Blussangeaux Blussans Bois-la-Ville (fusionnÃ ©e avec HyÃ ¨vre-Paroisse) Bonnal Bonnay Bourguignon Bournois Braillans Branne Breconchaux BrÃ ¨res La BreteniÃ ¨re Bretigney Brognard Buffard Burgille (fusionnÃ ©e avec Chazoy et Cordiron) Byans-sur-Doubs Cendrey ChalÃ ¨ze Chalezeule Champagney Champoux Champvans-lÃ ¨s-Baume (fusionnÃ ©e avec Baume-les-Dames) Champvans-les-Moulins ChÃ ¢tillon-Guyotte ChÃ ¢tillon-le-Duc Chaucenne Chaudefontaine Chay Chazelot (fusionnÃ ©e avec Rougemont) Chazoy (fusionnÃ ©e avec Burgille, Cordiron) Chemaudin Chevigney-sur-l'Ognon Chevroz Chouzelot Clerval Colombier-Chatelot (fraction fusionnÃ ©e avec St-Maurice-Colombier) Colombier-Fontaine Corcelles-FerriÃ ¨re Corcelles-Mieslot Corcondray Cordiron (fusionnÃ ©e avec Burgille, Chazoy) Cottier (fusionnÃ ©e avec Mercey-le-Grand) Courchapon (fusionnÃ ©e avec Jallerange) Cubrial Cubry Cuse-et-Adrisans Cussey-sur-l'Ognon Dambenois Dampierre-sur-Doubs Dannemarie-sur-CrÃ ¨te Deluz Desandans Devecey Dung Ã chenans Ã cole-Valentin L'Ã couvotte Emagny Ã touvans Ã trabonne Ã trappe Faimbe FerriÃ ¨re-les-Bois Flagey-Rigney Fontaine-lÃ ¨s-Clerval Fontenelle-Montby Fontenotte Fourbanne Fourg Franey Franois Gemonval PRA Plaines et basses vallÃ ©es du Doubs et de l'Ognon (suite) (en partie) Geneuille Geney Germondans Gondenans-les-Moulins Gondenans-Montby Gouhelans Grandfontaine Grosbois Merey-Vieilley Mesandans Mesmay Miserey-Salines Moncey Moncley Mondon Montagney-Servigney Montenois Montferney (fusionnÃ ©e avec Rougemont) Montferrand-le-ChÃ ¢teau Montussaint Le Moutherot (fusionnÃ ©e avec Jallerange et Courchapon) Nans Noironte Novillars Ollans Osselle Palise Paroy Pelousey Pessans Pirey Placey Roulans Routelle Ruffey-le-ChÃ ¢teau St-Hilaire St-Julien-lÃ ¨s-MontbÃ ©liard Ste-Marie Morchamps (fusionnÃ ©e avec Rougemont et Chazelot) HÃ ´pital-St-Lieffroy Huanne-Montmartin HyÃ ¨vre-Magny HyÃ ¨vre-Paroisse (fusionnÃ ©e avec Bois-la-Ville) Isle-sur-Doubs Issans Jallerange (fusionnÃ ©e avec Courchapon et Moutherot) Laire Laissey Lantenne-VertiÃ ¨re Lavans-Quingey Lavernay Liesle Lombard Longevelle-sur-Doubs Lougres Lusans (fusionnÃ ©e avec Pouligney) Luxiol Mancenans Marchaux Marvelise Mazerolles-le-Salin MÃ ©diÃ ¨re Mercey-le-Grand (fusionnÃ ©e avec Cottier) Pont-les-Moulins Pompierre-sur-Doubs Pouilley-FranÃ §ais Pouilley-les-Vignes Pouligney-Lusans (fusionnÃ ©e avec Lusans) PrÃ ©sentevillers La PretiÃ ¨re Puessans Le Puy Quingey Rancenay Rang Raynans Recologne Rennes-sur-Loue Rigney Rignosot Rillans Roche-lez-BeauprÃ © Rognon Romain Roset-Fluans Rougemontot St-Vit (fusionnÃ ©e avec Boismurie) Samson Santoche Sauvagney Sechin Rougemont (fusionnÃ ©e avec Chazelot et Montperney et Morchamps) Semondans Serre-les-Sapins Soye Tallans Tallenay Thise Thoraise Thurey-le-Mont Torpes La Tour-de-Scay Tournans Tressandans Trouvans Uzelle Vaire-le-Grand (fusionnÃ ©e avec Arcier) Vaire-le-Petit Val-de-Roulans Valleroy Vandoncourt Vaux-les-PrÃ ©s Velesmes-Essarts Venise Vennans Vergranne Verne Le Vernoy Vieilley Viethorey Villars-St-Georges Villers-Buzon Villers-Grelot Voillans Boismurie (fusionnÃ ©e avec St-Vit) DÃ PARTEMENT DU TERRITOIRE DE BELFORT (90) PRA Montagne vosgienne (en partie) Anjoutey Bourg-sous-ChÃ ¢telet Chaux Lachapelle-sous-Chaux PRA TrouÃ ©e de Belfort (en partie) Argiesans Banvillars Bermont Bessoncourt Botans Bourogne Buc ChÃ ¨vremont-Fontenelle Denney Dorans MÃ ©roux-Moval PÃ ©rouse TrÃ ©venans Urcerey Vezelois PRA Sundgau (en partie) AutrechÃ ªne Angeot BÃ ©thonvilliers Boron Brebotte Bretagne Charmois Chavanatte Chavannes-les-Grands Courtelevant CuneliÃ ¨res Faverois Felon Florimont Fontaine Foussemagne Frais Froide-Fontaine Grosne La Chapelle-sous-Rougemont Lacollonge Lagrange La RiviÃ ¨re Lepuix-Neuf Leval Menoncourt Montreux-ChÃ ¢teau Novillard Petit-Croix Petitefontaine Vauthiermont Vellescot Phaffans Rechesy Recouvrance Reppe Romagny-sous-Rougemont Saint-Germain-le-ChÃ ¢telet Suarce DÃ PARTEMENT DE LA HAUTE-SAÃ NE (70) Ensemble du dÃ ©partement sauf partie classÃ ©e en zone de montagne DÃ PARTEMENT DE LA HAUTE-MARNE (52) PRA Plateau Langrois, Amance (en totalitÃ ©) PRA Plateau Langrois, Apance (en totalitÃ ©) PRA Plateau Langrois, montagne (en totalitÃ ©) PRA Bassigny (en totalitÃ ©) PRA Vingeanne (en totalitÃ ©) 3. ZÃ NE PIEDMONT DU MASSIF DU JURA DÃ PARTEMENT DU TERRITOIRE DE BELFORT (90) PRA Plateaux moyens Croix Courcelles St-Didier-l'Ã vÃ ªque Villars-le-Sec Montbouton DÃ PARTEMENT DU DOUBS (25) PRA Plaines et basses vallÃ ©es du Doubs et de l'Ognon Abbans-Dessus Amancey (fraction de l'ex-commune de ClÃ ©ron) Arguel BoussiÃ ¨res CademÃ ¨ne Courcelles Cussey-sur-Lison Goux-sur-Landet Mathay (F) Montgesoye Ornans Palantine Pont-de-Roide-Vermondans (f) (1) Roche-lÃ ¨s-Clerval Rurey Scey-MaisiÃ ¨res Busy Cessey Charnay ChÃ ¢tillon-sur-Lison Chaux-les-Clerval Chenecey-Buillon Esnans Larnod Montfort Onans Ougney-Douvot Pointvillers Pugey Ronchaux Rouhe Vorges-les-Pins St-Maurice-Colombier (fusionnÃ ©e avec St-Maurice-Ã chelotte et Colombier-ChÃ ¢telot) PRA Plateaux moyens (partie non classÃ ©e en montagne) DÃ PARTEMENT DU JURA (39) PRA DeuxiÃ ¨me plateau (partie non classÃ ©e en montagne) PRA Plateau infÃ ©rieur (partie non classÃ ©e en montagne) PRA Combe d'Ain (en totalitÃ © sauf Mont-sur-Monnet) PRA Petite Montagne (en totalitÃ ©) PRA Vignoble L'AubÃ ©pin Buvilly ChÃ ¢teau-Chalon Frontenay Gizia Courbouzon Lavigny Marnoz Mesnay Moiron Orbagna (f) Revigny St-Jean-D'Ã treux Montaigu Arbois (f) Beaufort (f) La Chapelle-sur-Furieuse ConliÃ ¨ge Cuisia (f) Gevingey Grusse Macornay Menetru-le-Vignoble Montagna-le-Reconduit Nevy-sur-Seille Pupillin Rotalier Vernantois Voiteur (f) DÃ PARTEMENT DE L'AIN (01) PRA Bugey (partie non classÃ ©e en montagne) (1) L'ex-commune de Vermondans fusionnÃ ©e avec Pont-de-Roide a une fraction classÃ ©e en zone de montagne. Vermondans appartient Ã la rÃ ©gion agricole plateaux moyens. (f) Fraction de commune. 4. ZÃ NE RHÃ NE-ALPES (I) DÃ PARTEMENT DE LA DRÃ ME (26) PRA Plaines rhodaniennes (en partie) BarbiÃ ¨res Barcelonne Beauregard-Barret La Baume-Cornillane ChÃ ¢teaudouble Hostun Ourches Peyrus Rochefort-Samson La Rochette-Vaunaveys St-Vincent-la-Commanderie PRA Diois (en partie) Aix-en-Diois Aubenasson Cobonne Barjac Die Essenel Francillon Mirabel et Blacons MoliÃ ¨res-Glandaz Piegro-la-Clastre Ponet-St-Auban Pontrix Saillans Ste-Croix Saou Suze-sur-Crest Vercheny PRA RÃ ©gion de Royans (en partie) Ste-Eulalie St-Jean-en-Royans St-Laurent-en-Royans St-Thomas-en-Royans La Motte-Fanjas St-Nazaire-en-Royans Oriol-en-Royans Rochechinard PRA Pays de Bourdeaux (en partie) Souspierre Poet-Laval Eyzahut Aleyrac Rochebaudin Dieulefit Pont-de-Barret Salettes Soyans PRA Baronnies (en partie) Buis-les-Baronnies Pierrelongue Propriac Penne-sur-OuvÃ ¨ze DÃ PARTEMENT DE L'ISÃ RE (38) PRA Bas DauphinÃ © (Chambarans) (en partie) Bessins ChevriÃ ¨res Dionnay Marnans Montfalcon St-Appolinard St-Pierre-de-Bressieux (f) Roybon Viriville (f) Bas DauphinÃ © (Terres froides) (en partie) Virieu Chassignieu Blandin Oyeu Panissage Le Pin Montrevel Burcin Chabons Paladru Belmont Biol Chelieu Doissin Valencogne St-Didier-de-Bizonnes FlachÃ ¨res Bizonnes Labatie-Divisin Charancieu (f) St-Ondras (f) (f) Fraction de commune. DÃ PARTEMENT DE LA SAVOIE (73) PRA Chautagne (partie non classÃ ©e en montagne) DÃ PARTEMENT DE LA HAUTE-SAVOIE (74) PRA Bas Genevois Dingy-en-Vuache Jonzier-Ã pagny Vulbens PRA SÃ ©mine (partie non classÃ ©e en montagne) PRA VallÃ ©e des Usses (partie non classÃ ©e en montagne) 5. ZÃ NE PROVENCE - CÃ TE D'AZUR DÃ PARTEMENT DU VAR (83) PRA Montagne de Haute-Provence (partie non classÃ ©e en montagne) 6. ZÃ NE BRESSES (BOURGOGNE I) DÃ PARTEMENT DU JURA (39) PRA Bresse (en totalitÃ ©) DÃ PARTEMENT DE SAÃ NE-ET-LOIRE (71) PRA Bresse Chalonnaise (en totalitÃ ©) PRA Bresse Louhannaise (en totalitÃ ©) 7. ZÃ NE CÃ TE-D'OR (BOURGOGNE II) DÃ PARTEMENT DE LA CÃ TE-D'OR (21) PRA Plateau Langrois Montagne (en totalitÃ ©) PRA CÃ ´te viticole et arriÃ ¨re cÃ ´te (en partie) Canton de Beaune Auxey-Duresses Bouilland Bouze-lÃ ¨s-Beaune Ã chevronne Mavilly-Mandelot Meloisey MonthÃ ©lie Nantoux Pernand-Vergelesses Savigny-lÃ ¨s-Beaune Canton de Bligny-sur-Ouche Antheuil Aubaine Bessey-en-Chaume Veuvey-sur-Ouche La BussiÃ ¨re-sur-Ouche Crugey Thorey-sur-Ouche Canton de Dijon V Corcelles-les-Monts Flavignerot Canton de Gevrey-Chambertin Bevy Chamboeuf Chevannes ClÃ ©mencey Collonges-lÃ ¨s-Bevy Curley Curtil-Vergy Detain et Bruant L'Ã tang-Vergy Messanges Quemigny-Poisot Reulle-Vergy Segrois Semezanges Ternant Urcy Canton de Nolay Baubigny Corhot-le-Grand Ivry-en-Montagne Nolay St-Aubin St-Romain Santenay Vauchignon La Rochepot Canton de Nuits-St-Georges Arcenant Chaux Fussey Magny-lÃ ¨s-Villers Marey-lÃ ¨s-Fussey Nuits-St-Georges (fraction de l'ex-commune de Concoeur et Corboin) Villars-Fontaine Villers-la-Faye Meuilley Canton de Pouilly-en-Auxois Bouhey Canton de Sombernon St-Jean-de-Boeuf St-Victor-sur-Ouche 8. ZÃ NE MORVAN (BOURGOGNE III) DÃ PARTEMENT DE LA CÃ TE-D'OR (21) PRA Morvan (en totalitÃ ©) PRA Auxois (en totalitÃ ©) DÃ PARTEMENT DE LA NIÃ VRE (58) PRA Morvan (en totalitÃ ©) PRA Nivernais central (en totalitÃ ©) PRA entre Loire et Allier (en totalitÃ ©) PRA Sologne bourbonnaise (en totalitÃ ©) DÃ PARTEMENT DE SAÃ NE-ET-LOIRE (71) PRA Morvan (en totalitÃ ©) PRA Brionnais (en totalitÃ ©) PRA Charolais (en totalitÃ ©) PRA Autunois (en totalitÃ ©) PRA Sologne bourbonnaise (en totalitÃ ©) PRA Clunysois (en totalitÃ ©) DÃ PARTEMENT DE L'YONNE (89) PRA Morvan (en totalitÃ ©) PRA Terre-plaine (en totalitÃ ©) 9. ZÃ NE RHÃ NE-ALPES (II) DÃ PARTEMENT DU RHÃ NE (69) PRA Plateaux du Lyonnais (en partie) Chassagny Ã chalas Les Haies Longes St-AndÃ ©ol-le-ChÃ ¢teau St-Jean-de-Touslas St-Roman-en-Gier TrÃ ¨ves DÃ PARTEMENT DE LA LOIRE (42) PRA Plaine Roannaise (en partie) Chancy (f) Charlieu (f) Coutouvre Le Crozet Maizilly Nandax La PacaudiÃ ¨re (f) Sail-les-Bains St-Denis-de-Cabanne St-Hilaire-sous-Charlieu St-Martin-d'Estreaux (f) St-Nizier-sous-Charlieu (f) St-Pierre-la-Noaille (f) Urbise PRA Plateau de Neulise (en partie) Amions Cordelle Croizet-sur-Gand Dance Grezolles Lay Neaux Neronde Neulise Nollieux Pinay St-Cyr-de-FaviÃ ¨res St-Georges-de-Baroille St-Germain-Laval St-Jodard St-Julien-d'Oddes St-Just-la-Pendue St-Marcel-de-Felines St-Paul-de-Vezelin St-Priest-la-Roche St-Symphorien-de-Lay Souternon Vendranges PRA Plaine du Forez (en partie) Arthun Balbigny (f) Bellegarde-en-Forez Bussy-Albieux Chalain-d'Uzore Chamboeuf Champdieu Civens (f) Montverdun Mornand Pommiers-en-Forez Pouilly-lÃ ¨s-Feurs (f) St-Bonnet-les-Oules St-Cyr-les-Vignes St-Ã tienne-le-Molard St-Galmier St-Marcellin (f) St-Paul d'Uzore St-Just - St-Rambert (f) Ste-Agathe-la-Bouteresse Ste-Foy - St-Sulpice Salt-en-Donzy Vareille-en-Forez PRA Monts du Jarez et bassin houiller (en partie) Ã trat (f) Fouillouse (f) TalaudiÃ ¨re (f) Tour-en-Jarez (f) PRA Monts du Lyonnais (en partie) Boyer Chandon (f) Combre Fourneaux Jarnosse Mars Montagny Pradines (f) Regny Rozier-en-Donzy St-MÃ ©dard-en-Forez Salvizinet (f) Villers (f) Fraction de commune. PRA Monts du Forez (en partie) Boen (f) Boisset - St-Priest Ã cotay-l'Olme LÃ ©zigneux Marcilly-le-Chatel (f) Marcoux (f) Pralong (f) St-Georges-Hauteville (f) St-Thomas-la-Garde (f) Trelins (f) 10. ZÃ NE BORDURE SUD-EST DU MASSIF CENTRAL DÃ PARTEMENT DE L'ARDÃ CHE (07) PRA Coiron (partie non classÃ ©e en montagne) PRA Plateaux du Haut et Moyen Vivarais (partie non classÃ ©e en montagne) PRA VallÃ ©e du RhÃ ´ne (en partie) Glun St-Georges-les-Bains ChÃ ¢teaubourg Vion Rochemaure Arras-sur-RhÃ ´ne Meysse Ozon Baix PRA Bas Vivarais (partie non classÃ ©e en montagne) DÃ PARTEMENT DU GARD (30) PRA Bas Vivarais (en totalitÃ ©) PRA CÃ ©vennes St-Julien-les-Rosiers St-Martin-de-Valgalgues PRA Garrigues (limitrophes Bas Vivarais) Aigaliers AiguÃ ¨ze AllÃ ¨gre Bastide-d'Engras Belvezet Brouzet-lÃ ¨s-AlÃ ¨s Bouquet BruguiÃ ¨re Euzet Fons-sur-Lussan FontarÃ ¨ches Garn Issirac Laval-St-Roman Lussan Mages Mejannes-lÃ ¨s-Clap Mejannes-lÃ ¨s-AlÃ ¨s Mons Montclus Navacelles Plans PoteliÃ ¨res Pougnadoresse Rousson St-Ambroix St-AndrÃ ©-d'Olerargues St-Christol-de-RodiÃ ¨res St-Julien-de-Cassagnas St-Just-et-VacquiÃ ¨res St-Laurent-La-VernÃ ¨de St-Marcel-de-Careiret St-Privat-des-Vieux Salazac Salindres Servas Seynes Vallerargues Verfeuil 11. ZÃ NE GARRIGUES-SOUBERGUES DÃ PARTEMENT DU GARD (30) PRA CÃ ©vennes (en partie) Anduze Fressac (f) Fraction de commune. PRA Soubergues (en partie) Pompignan PRA Garrigues (limitrophes de l'HÃ ©rault) CadiÃ ¨re et Cambo Conqueyrac St-Hippolyte-du-Fort Sauve DÃ PARTEMENT DE L'HÃ RAULT (34) PRA Soubergues (en partie) Babeau-Bouldoux Berlou Celles FaugÃ ¨res Fos La BoissiÃ ¨re Le Bosc Le Puech Liausson Vailhan Montesquieu Octon (non compris la fraction de l'ex-commune de St-Martin-des-Combes proposÃ © pour un classement en zone de montagne) PÃ ©zenÃ ¨s-les-Mines Roquebrun Roquessels Salasc St-Jean-de-la-BlaquiÃ ¨re MÃ ©rifons PRA Garrigues (en partis) Argelliers Aumelas Caberolles Causse-de-la-Selle Caussiniojouls Cazevieille FerriÃ ¨res-les-Verreries Mas-de-Londres Puechabon Rouet St-Martin-de-Londres St-Nazaire-de-Ladarez Viols-le-Fort Viols-en-Laval Notre-Dame-de-Londres PRA Minervois (en partie) St Jean-de-Minervois 12. ZÃ NE BORDURE DE LA MONTAGNE NOIRE DÃ PARTEMENT DE L'AUDE (11) PRA Lauragais (en partie) Issel La PomarÃ ¨de St-Martin-le-Vieil St-Papoul TrÃ ©ville Villespy PRA RÃ ©gion viticole Moussoulens Raissac-sur-Lampy Aragon 13. ZÃ NE AUVERGNE (I) DÃ PARTEMENT DE L'ALLIER (03) PRA Montagne bourbonnaise (partie non classÃ ©e en montagne) PRA Bocage bourbonnais (en totalitÃ ©) PRA Sologne bourbonnaise (en totalitÃ ©) PRA Combraille bourbonnaise (partie non classÃ ©e en montagne) DÃ PARTEMENT DU PUY-DE-DÃ ME (63) PRA Combraille bourbonnaise (en partie) Champs Jozerand Marcillat St-Hilaire-la-Croix St-Quintin-sur-Sioule PRA Combraille (en partie) Montcel 14. ZONE AUVERGNE (II) DÃ PARTEMENT DU PUY-DE-DÃ ME (63) PRA Plaine de la Dore (en partie) CourriÃ ¨re St-Jean-d'Heurs Peschadoires Bulhon Noalhat Bort-l'Ã tang NÃ ©ronde-sur-Dore Ravel Dorat OrlÃ ©at PRA Livradois (en partie) Sermentizon Neuville Bongheat Jumeaux PRA Limagne viticole (en partie) Glaine-Montaigut St-Julien-de-Coppel Prompsat Laps Ã glise-Neuve-prÃ ¨s-Billom Gimeaux Busseol Yronde et Buron PRA Plaine de Lembron (en partie) MareughÃ ©ol Villeneuve-Lembron Chalus Vichel Mauriat Saint-Babel Saint-Yvoine PRA Limagne agricole (en partie) Saint-Sylvestre-Pragoulin Saint-Priest-Bramefant Charnat Vinzelles Crevant-la-Veine 15. ZÃ NE SOLOGNE (CENTRE) DÃ PARTEMENT DU CHER (18) PRA Sologne (en totalitÃ ©) PRA Pays fort et Sancerrois >PIC FILE= "T0019404"> >PIC FILE= "T0019405"> DÃ PARTEMENT DU LOIRET (45) PRA Sologne (en totalitÃ ©) DÃ PARTEMENT DU LOIR-ET-CHER (48) PRA Grande Sologne (en totalitÃ ©) PRA Sologne viticole (en partie) Huisseau-sur-Cosson Cour-Cheverny Soings-en-Sologne Mehers Mont-prÃ ¨s-Chambord Cheverny Chemery 16. ZÃ NE BOISCHAUTS - LA MARCHE DÃ PARTEMENT DU CHER (18) PRA Boischaut Sud (en totalitÃ ©) PRA Marche (en totalitÃ ©) DÃ PARTEMENT DE L'INDRE (36) PRA Boischaut Nord (en totalitÃ ©) PRA Boischaut Sud (en totalitÃ ©) PRA Bas Berry (en totalitÃ ©) PRA Brenne (en totalitÃ ©) DÃ PARTEMENT D'INDRE-ET-LOIRE PRA Gatine de Loches et MontrÃ ©sor (Boischaut Nord) (en totalitÃ ©) 17. ZÃ NE POITOU-CHARENTES DÃ PARTEMENT DE LA VIENNE (86) PRA Brandes (sauf Poitiers) PRA Confins granitiques (en totalitÃ ©) DÃ PARTEMENT DE LA CHARENTE (15) PRA Brandes (en totalitÃ ©) PRA Confolentais (en totalitÃ ©) 18. ZÃ NE LIMOUSIN DÃ PARTEMENT DE LA CORRÃ ZE (19) (partie non classÃ ©e en montagne) DÃ PARTEMENT DE LA CREUSE (23) (partie non classÃ ©e en montagne) DÃ PARTEMENT DE LA HAUTE-VIENNE (87) PRA Marche (en totalitÃ ©) PRA Haut Limousin (partie non classÃ ©e en montagne Ã l'exception de Limoges) 19. ZÃ NE DORDOGNE ET RÃ GIONS LIMITROPHES DU LOT-ET-GARONNE (AQUITAINE I) DÃ PARTEMENT DE LA DORDOGNE (24) (en totalitÃ ©) DÃ PARTEMENT DU LOT-ET-GARONNE (47) PRA PÃ ©rigord Noir (en totalitÃ ©) PRA Bergeracois (en totalitÃ ©) PRA Pays de Duras (en totalitÃ ©) 20. ZÃ NE DES LANDES (AQUITAINE II) DÃ PARTEMENT DE LA GIRONDE (33) PRA Landes du MÃ ©doc (en totalitÃ ©) PRA Landes de Villandraut (en totalitÃ ©) PRA Grandes Landes (en totalitÃ ©) PRA Petites Landes du Bazadais (en totalitÃ ©) DÃ PARTEMENT DES LANDES (40) PRA Pays de Born (en totalitÃ ©) PRA Marensin (en totalitÃ ©) PRA Marenne (en totalitÃ ©) PRA Landes de Roquefort (en totalitÃ ©) PRA Grandes Landes (en totalitÃ ©) DÃ PARTEMENT DU LOT-ET-GARONNE (47) PRA Grandes Landes (en totalitÃ ©) 21. ZÃ NE GERS ET PÃ RIPHÃ RIE DÃ PARTEMENT DU GERS (32) (en totalitÃ ©) DÃ PARTEMENT DU TARN-ET-GARONNE (82) PRA Neracois (en totalitÃ ©) PRA Lomagne (en totalitÃ ©) PRA CÃ ´teaux du Gers (en totalitÃ ©) DÃ PARTEMENT DE LA HAUTE-GARONNE (31) PRA CÃ ´teaux du Gers (en totalitÃ ©) PRA CÃ ´teaux de Gascogne (en totalitÃ ©) DÃ PARTEMENT DES HAUTES-PYRÃ NÃ ES (65) PRA CÃ ´teaux de Gascogne (en totalitÃ ©) PRA Astarac (en totalitÃ ©) PRA RiviÃ ¨re Basse (en totalitÃ ©) DÃ PARTEMENTS DES LANDES (40) PRA Tursan (en totalitÃ ©) PRA Bas Armagnac (en totalitÃ ©) 22. ZÃ NE BORDURE SUD-OUEST DU MASSIF CENTRAL DÃ PARTEMENT DU LOT (46) (en totalitÃ © sauf zone montagne article 3 paragraphe 3) DÃ PARTEMENT DE L'AVEYRON (12) (en totalitÃ © sauf zone montagne article 3 paragraphe 3) DÃ PARTEMENT DU TARN (81) (en totalitÃ © sauf zone montagne article 3 paragraphe 3) DÃ PARTEMENT DU TARN-ET-GARONNE (82) PRA Pays de Serres (en totalitÃ ©) PRA Quercy Blanc (en totalitÃ ©) PRA Causses de Quercy (en totalitÃ ©) PRA Bas Quercy de Montclar (en totalitÃ ©) PRA Rouergue (en totalitÃ ©) PRA Bas Quercy de Montpezat (en totalitÃ © sauf 8 communes : Bioule, La FranÃ §aise, Lamothe-Cardeville, Lizac, Moissac, Montastruc, Piquecos, Realville) DÃ PARTEMENT DU LOT-ET-GARONNE (47) PRA Causses (en totalitÃ ©) PRA Pays de Serres (en totalitÃ ©) 23. ZÃ NE ENSEMBLE SOUS-PYRÃ NÃ EN (I) DÃ PARTEMENT DES PYRÃ NÃ ES-ATLANTIQUES (64) PRA Montagne Basque (partie non classÃ ©e en montagne) PRA CÃ ´teaux Basques (partie non classÃ ©e en montagne) PRA CÃ ´teaux entre les Gaves (en partie) Bosdarros Bruges-Capbis-Mifaget Haut-de-Bosdarros Lasseube St-Faust Aubertin Estialescq Lacommande Cuqueron Parbayse Loubienq Lasseubetat Cardesse Monein Lacq-de-Bearn Ogenne-Camptort Viellesegure Bugnein Sauvelade Castetbon Orion Orriule Burgaronne L'HÃ ´pital-d'Orion Lanneplaa Ozenx Montestrucq Castetner Gan PRA VallÃ ©e du Gave d'Oloron (en partie) Buzy PRA VallÃ ©e du Gave de Pau (en partie) Lestelle-Betharram (f) DÃ PARTEMENT DES HAUTES-PYRÃ NÃ ES (65) PRA Montagne de Bigorre (partie non classÃ ©e en montagne) PRA CÃ ´teaux de Bigorre (partie non classÃ ©e en montagne) PRA VallÃ ©e de l'Adour (en partie) Ade Antist Ordizan Montgaillard Visker 24. ZÃ NE ENSEMBLE SOUS-PYRÃ NÃ EN (II) DÃ PARTEMENT DE LA HAUTE-GARONNE (31) PRA PyrÃ ©nÃ ©es centrales (partie non classÃ ©e en montagne) PRA La RiviÃ ¨re (en partie) Roquefort-sur-Garonne Touille Regades ArdiÃ ¨ge Cier-de-RiviÃ ¨re Rieucaze Aspret-Sarrat Gourdan Polignan Marsoulas Montespan Figarol Salies-de-Salat His Cassagne Pointis Inard Lespiteau Mane CastagnÃ ¨de Montsaunes MazÃ ¨res-du-Salat PRA Volvestre (en totalitÃ ©) DÃ PARTEMENT DE L'ARIÃ GE (09) PRA RÃ ©gion sous-PyrÃ ©nÃ ©enne (partie non classÃ ©e en montagne) PRA CÃ ´teaux de l'AriÃ ¨ge (partie non classÃ ©e en montagne) 25. ZÃ NE ENSEMBLE SOUS-PYRÃ NÃ EN (III) DÃ PARTEMENT DE L'AUDE (11) PRA RazÃ ¨s et Lauragais (Haut-RazÃ ¨s-Lauragais et PiÃ ¨ge) La Cassaigne Calzalrenoux Fanjeaux Fonters-du-RazÃ ¨s Gaja-la-Selve Generville Laurac Orsans Plavilla Ribouisse St-Gauderic St-Julien-de-Briola Belpuech Cahuzac Lafage Mayreville Molandier PÃ ©charic-et-le-Py Pech-Luna Peyrefitte-sur-l'Hers Plagine St-Amans St-Sernin Villautou Salles-sur-l'Hers Baraigne Belflou Cumies Fajac-la-Relenque Gourvieille La LouviÃ ¨re-Lauragais Marquein MÃ ©zerville Molleville Montauriol Payra-sur-l'Hers Ste-Camelle St-Michel-de-Lanes Bellegarde-du-RazÃ ¨s La Courtete Fenouillet-du-RazÃ ¨s Hounoux Lignairolles Mazerolles-du-RazÃ ¨s Montgradail Seignalens PRA RazÃ ¨s et rÃ ©gion viticole (Haute vallÃ ©e de l'Aude) Antugnac Cassaignes Conilhac-de-le-M. Couiza Luc-sur-Aude Montazel Roquetaillade La Serpent Alet-les-Bains Campagne-sur-Aude BouriÃ ¨ge Esperaza Fa Rouvenac PRA RÃ ©gion viticole (Hautes-CorbiÃ ¨res) Mas-des-Cours Caunettes-en-Val Fajac-en-Val Labastide-en-Val Mayronnes St-Martin-des-Puits St-Pierre-des-Ch. Talairan Taurize Villar-en-Val Villetritouls Quintillan Davejean Dernacueillette Palairac Villerouge-Termenes Laden-sur-Lauquet St-Polycarpe Villar-St-Anselme Villebazy Albas Coustouge Fontjoncouse JonquiÃ ¨res DÃ PARTEMENT DES PYRÃ NÃ ES-ORIENTALES (66) PRA CorbiÃ ¨res du Roussillon RasiguÃ ¨res St-Arnac Lansac PlanÃ ¨zes Cassagnes Lesquerde Belesta PRA Vallespir-AlbÃ ¨res Montauriol Vives PRA Plaine du Roussillon Passa-Llauro-Torderes (fraction Torderes) ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 5 DE LA DIRECTIVE 75/268/CEE a) ZONE ALSACE-LORRAINE DÃ PARTEMENT DU BAS-RHIN (67) PRA Montagne vosgienne (en partie) Climbach Lenbach-Mattstall Niedersteinbach Obersteinbach Wingen Langensoultzbach Dambach Windstein Erckartswiller Eschbourg Frohmuhl Hinsbourg Lichtenberg Petersbach La Petite-Pierre Puberg Reiperswiller Rosteig Sparsbach Struth Tieffenbach Weiterswiller Wimmenau Wingen-sur-Moder Zittersheim PRA Plateau lorrain (en partie) Volksberg Waldhambach Weislingen Lohr Pfalzweyer Schoenbourg Ratzwiller DÃ PARTEMENT DE LA MOSELLE (57) PRA Plateau lorrain (en partie) Montbronn Soucht Epping Omersviller PRA Montagne vosgienne (en partie) Lambach Lemberg St-Louis-lÃ ¨s-Bitche Sturzelbronn Reyersviller Goetzenbruck Ropperviller Liederschiedt Hanviller Bouusseviller Meisenthal Schorbach Haspelschiedt Lengelsheim Mouterhouse Hottviller Enchenberg Breidenbach Walschbronn Eguelshardt Siersthal Baerenthal Bitche Nousseviller Waldhouse Loutzviller Rolbing Schweyen Volmunster Philippsbourg DÃ PARTEMENT DU HAUT-RHIN (68) PRA Montagne vosgienne (en partie) Lam Leimbach Roderen DÃ PARTEMENT DES VOSGES (88) PRA Montagne vosgienne (partie non classÃ ©e en zone de montagne) b) ZÃ NE Ã LES DU PONANT DÃ PARTEMENT DES CÃ TES-DU-NORD (22) BrÃ ©hat DÃ PARTEMENT DU FINISTÃ RE (29) Batz Ouessant MolÃ ¨ne Sein DÃ PARTEMENT DU MORBIHAN (36) Groix Belle-Ã le Houat HoÃ ©dic Ã le-aux-Moines Ã le d'Artz DÃ PARTEMENT DE LA VENDÃ E (85) Yeu c) ZÃ NE MARAIS POITEVIN DÃ PARTEMENT DE LA VENDÃ E (85) PRA Marais Poitevin dÃ ©ssÃ ©chÃ © (en totalitÃ ©) PRA Marais Poitevin mouillÃ © (en totalitÃ ©) DÃ PARTEMENT DE LA CHARENTE-MARITIME (17) PRA Marais Poitevin dÃ ©ssÃ ©chÃ © (en totalitÃ ©) DÃ PARTEMENT DES DEUX-SÃ VRES (79) PRA Marais Poitevin mouillÃ © (en totalitÃ ©) d) ZÃ NE RHÃ NE-ALPES DÃ PARTEMENT DE LA SAVOIE (73) PRA Albanais (partie non classÃ ©e en montagne) PRA Quatre Cantons (en partie) Conjux St-Pierre-de-Curtille Lucey Jongieux Billierme St-Jean-le-Chevelu Champagneux Avressieux Rochefort Verel-de-Montbel St-Genix Belmont-Tramonet Domessin La Bridoire (f) St-Paul-sur-Yenne Yenne La Balme Meyrieux-Trouet (f) Gresin St-Beron (f) PRA Combe de Savoie (en partie) La TrinitÃ © Hauteville Betton-Battonnet Chamousset Bourgneuf Chamoux-sur-Gelon St-Jean-de-la-Porte (f) Cruet (f) Aiton GrÃ ©sy-sur-IsÃ ¨re FrÃ ©terive Montailleur St-Vital Frontenex Tournon Les Mollettes St-Pierre- d'Albigny Ste-HÃ ©lÃ ¨ne-du-Lac Gilly-sur-IsÃ ¨re Villard-d'HÃ ©ry Villard-LÃ ©ger (f) St-Pierre-de-Saucy Albertville La Chapelle Blanche Detrier Villard-Salet La Rochette Croix-de-la-Rochette Rotherens La Chavane Planaise Coise ChÃ ¢teauneuf PRA Cluse de ChambÃ ©ry (en partie) Brison-St-Innocent GrÃ ©sy-sur-Aix Mouxy Drumettaz-Clarafond MÃ ©ry Sonnaz Le Bourget-du-Lac (f) La Motte-Servolex (f) Bourdeau Barby St-Alban-Leysse DÃ PARTEMENT DE LA HAUTE-SAVOIE (74) PRA RÃ ©gion d'Annecy (en partie) Sillingy La Balme-de-Sillingy Nonglard Poisy Lovagny Chavanod Montagny-lÃ ¨s-Lanches Seynod Epagny Pringy-FerriÃ ¨res (fraction de l'ex-commune de Pringy) Argonnex Metz-Tessy PRA RÃ ©gion d'Annemasse (en partie) St-Cergues (f) Reignier Juvigny Machilly Monnetier-Mornex (f) Cranves-Sales (f) Essert-SalÃ ¨ves (f) (1) Bonne-sur-Menoge (fraction de l'ex-commune de Loex) PRA Cluse d'Arve (en partie) Cluses Scionzier Thiez (f) Marignier (f) Vougy Bonneville St-Pierre-en-Faucigny Ayze (f) Marnaz Cornier Contamine-sur-Arve PRA Bas Chablais (en partie) Thonon (fraction de l'ex-commune de Marin) Ballaison Lully Brenthonne Perrignier (f) Allinges Bons-en-Chablais (commune fusionnÃ ©e avec Brens et St-Didier-en-Chablais) PRA Albanais (partie non classÃ ©e en montagne) (1) Commune appartenant Ã la rÃ ©gion agricole «Plateau des Bornes ». e) ZÃ NE PROVENCE-CÃ TE D'AZUR DÃ PARTEMENT DES ALPES DE HAUTE-PROVENCE (04) PRA Plateau de Forcalquier (en partie) Dauphin Forcalquier Mane Pierrevert St-Maime Manosque (f) PRA Plateau de Valensole (en partie) Valensole PRA Val de Durance (en partie) GrÃ ©oux-les-Bains Niozelles DÃ PARTEMENT DU VAR (83) PRA Coteaux de Provence (en partie) Belgentier Meounes Le Revest Signes Sollies-Toucas f) ZÃ NE SOUS-PYRÃ NÃ ENNE DÃ PARTEMENT DES PYRÃ NÃ ES-ORIENTALES (66) PRA Conflent Finestret Espirat-du-Conflent Codalet Los Masos Joch Rigarda Montalba-le-ChÃ ¢teau Note: PRA : petite zone agricole (f) : fraction de commune